 STEVENS PONTIAC-GMC599Stevens Pontiac-GMC, Inc.andTeamsters Automo-tiveWorkers Union Local No. 576,a/w Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO. Case 32-CA-9533June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSOn a charge filed by Teamsters AutomotiveWorkers Union Local No. 576,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,on April1, 1988,the General Counsel of the National LaborRelations Board issued a complaint on May 25,1988,against the Respondent,Stevens Pontiac-GMC, Inc.,alleging that the Respondent has beenengaged in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the National LaborRelations Act.The complaint alleges, in substance,that aboutDecember 16, 1987,1 the Respondent,by certifiedletter, notified the Union that it would cease oper-ations and terminate all of its unit employees byDecember 31, 1987.The complaint further allegesthat on or about December 18, the Union, by certi-fied letter,requested the Respondent to negotiateregarding the effects of the Respondent's decision,but the Respondent failed and refused to negotiate.The complaint alleges that this violated Section8(a)(5) and (1).On August 11, 1988,the parties jointly movedthe Board to transfer the proceeding to the Board,without benefit of a hearing before an administra-tive law judge,and submitted a proposed recordconsisting of exhibits and the parties' stipulation offacts.On October 7, 1988, the Acting ExecutiveSecretary, by direction of the Board,issued anorder granting the motion,approving the stipula-tion,and transferring the proceeding to the Board.Thereafter,the General Counsel and the Respond-ent filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in the case, the Boardmakes the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent,at all material timesprior toJanuary1, 1988, wasa California corporation withiAll dates are 1987 unless otherwise indicatedan office and place of business in Los Gatos, Cali-fornia, engaged in the retail sale and servicing ofautomobiles.During the last 12 months of oper-ations, the Respondent,in the course and conductof its business operations,derived gross revenues inexcess of $500,000, and the Respondent purchasedand received goods and services valued in excessof $5000 that originated outside the State of Cali-fornia.We find thatat all times material,the Re-spondent has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7)of the Act. We further find that TeamstersAutomotive Workers Union Local No. 576, a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO has been a labor organization within themeaning of Section 2(5) of the Act at all materialtimes.II.ALLEGED UNFAIR LABOR PRACTICEThe issue is whether the Respondent refused tobargain with the Union concerning the effects of itsdecision to cease operations and to terminate all ofitsunit employees,in violation of Section 8(a)(5)and (1) of the Act, by not picking up a certifiedletter, pursuant to a "no pick up" policy regardingcertified and registered mail, which contained thedemand to bargain by the Union after the Respond-ent had communicated with the Union that it wasceasing operations.A. FactsAt all material times the Respondent had been amember of Santa Clara Motor Car Dealers Asso-ciation,whichexistsfor the purpose, atleast inpart, of representing its member-employersin nego-tiatingandadministeringcollective-bargainingagreementswith various labororganizations, in-cluding the Union. During the same period the Re-spondent delegated to the Association the authorityto engagein collectivebargainingon its behalf. Atallmaterial timesthe Union was designated the ex-clusive collective-bargaining representative of theemployees in the unite and was recognized as suchby the Association and the Respondent. Recogni-tion had been embodied in a collective-bargainingagreementeffective from October 16, 1985, to Oc-tober 15, 1988.On or about December 16, 1987, the Respond-ent, by certified letter, notified the Union it would2 The bargaining unit consisted of the following- "All full time andregular part-time lubricators,carwashers, polishers, tire servicemen,combination tow car men and miscellaneous men employed by the con-stituent automotive dealer member-employers of the Association[includ-ing Respondent]; excluding all other employees,guards,and supervisorsas defined in the Act."295 NLRB No. 66 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcease operations and anticipated terminating all ofits unit employees by December 31, 1987. The Re-spondent offered to bargain regarding the effects ofthese actions on the unit employees. The letterheadon the Respondent's letter listed the Respondent'saddress as 620 Blossom Hill Road,P.O. Box 1878,Los Gatos, California 95030.The Union, on or about December 18, by certi-fied letter,requested that the Respondent negotiateregarding the effects of the Respondent's decisionto cease operations and to terminate its unit em-ployees.The letter was sent to the identical addressprintedon the letterhead of the Respondent'sletter.The Union's letter of December 18 arrivedat the Respondent's post office on or about Decem-ber 19.Notices informing the Respondent that acertified letter from zip code 95126-2120 was avail-able for pickup were placed in the Respondent'spost office box on December 19 and 24 and on Jan-uary 3, 1988. Thenoticesdid not identify thesender.The Respondent received the notices butdid not pick up the letter. The letter, stamped"RETURNED TO SENDER, UNCLAIMED,"was received by the Union about January 8, 1988.The Respondentassertsthat its policy was not toaccept certified or registered letters mailed eitherto its post office box or directly to its place of busi-ness unless the letters were sent by its manufactureror by a Government agency. The stipulation statesthat the General Counsel has no evidence contraryto the Respondent's assertion, and the Union hadno knowledge of Respondent's "no pick-up policy"at any relevant time.On or about December 31, 1987, the Respondentceased operations and terminated its unit employ-ees.The Unionmadeno further attempt to notifyRespondent that it wished to engage in negotiationsregarding the effects of the Respondent's actions.On May 6, 1988,the Respondent became awareof the Union's contention that it had sent a demandon December 18, and the Respondent actually sawthe demand letter on July 18, 1988. The Respond-ent, by letter,on or about June 6,1988, and againJuly 16, 1988, informed the Union that it was will-ing to engage in effects bargaining. No such bar-gaining has been sought.B. Contentions of the PartiesThe General Counsel alleges that the Respond-ent's failure to engage in effects bargaining violatedSection 8(a)(5) and (1) of the Act. The GeneralCounsel contends that the letter the Union sent tothe Respondent dated December 18, 1987, was avalid demand that was constructively received bythe Respondent. The General Counsel notes thatthe Respondent's letter of December 16 was sentby certified mail, listed the Respondent's address,and requested a reply.Thus, according to the General Counsel, theUnion employed the appropriate means of responsewhen it chose to respond in kind to a certifiedlettermailed by the Respondent. Further, the Gen-eral Counsel argues that the Respondent must haveknown, when it received a notice 3 days later thata certified letter from the Union's zip code hadbeen delivered, that the letter was the Union'sreply.3Further, theGeneralCounsel argues,knowledge of the letter's contents should be imput-ed to the Respondent as the contents could havebeen discoveredby duediligence and on thesefacts the Respondent had a duty to claim the letterand learn its contents.The General Counsel argues that, as the Unionmade a valid demand for bargaining before the Re-spondent ceased operations, the Union did notwaive its right to request effects bargaining. Inregard to waiver the General Counsel argues thattheUnion was unaware that its valid bargainingdemand had not been accepted until the Respond-enthad ceased operations.Thus,areneweddemand for bargaining would have been futile.Finally, the General Counsel requests aTrans-marineNavigationCorp.4type remedy to ensurethe adequacyof bargaining.In contending that it did not violate Section8(a)(5) of the Act, the Respondent argues that itdid not receive a "clear and unequivocal demandto bargain"and therefore did not refuse to bargain.The Respondent acknowledges that it was notifiedthat a registered letter addressed to it from a spe-cific zip code was received by the post office andavailable for pickup.However, the Respondentstates that it had no knowledge of the letter's con-tents or the sender's identity.Further,itsdecisionnot to claim the letter was not so that it couldavoid the Union, but "was consistent with a long-standing and legitimate businesspolicy." The Re-spondent argues that as the General Counsel hasnot contested the legitimacy of the business justifi-cation for the policy "it is undisputed that the Em-ployer wasnot at faultfor the non-receipt of theletter" (emphasis in the original).The Respondentalso assertsthat the Union wasrequired to act with "due diligence"in requestingbargaining and failed to do so when it took no fur-sThe letter from the Respondent to the Union dated December 16shows the Union's zip code as 95126.The notices from the post office tothe Respondent regarding the union letter of December 18 indicated thatthe letter was from zip code 95126-2120.* 170 NLRB 389(1968). STEVENS PONTIAC-GMC601ther action aftersendingthe letter dated December18.In its answer to the complaint, the Respondentasserted as a defense that any unfair labor practiceallegedly committed by the Respondent is de mini-mis.In opposing the remedy requested by the Gener-alCounsel the Respondent asserts that theTrans-marineremedy is only applied when "the employerfail[s] to notify the union of its intent to cease oper-ations and consciously divest[s] the union of anybargainingpower." The Respondent states that itwas not a conscious or willful wrongdoer and thusthere is no basis for imposing theTransmarineremedy.C. DiscussionWe agree with the General Counsel that theUnion made a valid demand for effects bargainingthatwas constructively received by the Respond-ent.We further agree that the Respondent refusedto bargain in violation of Section 8(a)(5) and (1) ofthe Act.Whether refusal of registered or certified mailcontaining a bargaining demand constitutes a refus-al to bargain usually depends on why the mail wasrefused.When an employer has instituted a policyof refusing registered or certifiedmail inorder toavoid requests for recognition and bargaining, theBoard has held that refusal of registered or certi-fiedmail containing those requests constitutes a re-fusal to bargain.5 On the other hand, when an em-ployer has refused registered or certified mail with-out knowledge that it contained a demand for rec-ognition or bargaining, even when the employerknew the mail was from the union, the Board hasheld that there was no refusal to bargain.6 Both5 SeeMidway Golden Dawn,293 NLRB 152 (1989) (valid request to ne-gotiate foundwhen the employer knowinglyrefused communicationsfrom the union because it had reason to believe that the communicationswere in regard to the expirationof the collective-bargaining agreement);Honda of San Diego,254 NLRB 1248,1268 (1981) (refusal to bargainfound where employer refused to accept union's certifiedletter,contain-ing recognition and bargaining request,pursuant to recent policy intend-ed to preventdelivery ofcorrespondence from the union),Wayne TrophyCorp., 236 NLRB 299, 309-310 (1978), enfd. 595 F.2d 1213 (3d Cir. 1979)(refusal to bargain found where employer refused to accept letter withthe union's name and address on the envelope,found that the employer's"agents reasonably suspected what was contained therein");Regal Alumi-num, 171 NLRB 1403, 1411-1412 (1968), enfd. 436 F.2d 525 (8th Cir1971) (employerhad knowledge of bargaining demand when after tele-phone conversations with the union's representative,it refused two certi-fied letters knowing thatthey werefrom the union);City Electric Co,164NLRB844, 848(1967) (employercould not claim that bargainingdemand was not made"where it refused to receive communications fromthe Union").But, see DowChemical Ca, 171 NLRB 902 (1968), enfd. 420F 2d 480 (5th Cir 1969) (no refusal to bargain found even though em-ployer hadgiven instructions that mail from the union notbe accepted)6 SeeQuickShop Markets,416 F.2d 601, 606 (7th Cir. 1969) (unopenedregistered letter containing bargaining demand that was refused pursuantto policy wasinsufficientto conveyclear demand to bargain);Circle KCorp., 173 NLRB 713, 722-724 (1968) (no refusalto bargainwhere em-CircleK Corp.7andFiller Products"indicate thatfinding a violation would require a conclusion thatthe employer knew, or at least should have known,the contents of the refused letter.None of the cases discussed above addressed theprecise issue to be determined in the present case.Each of the above cases, exceptMidway GoldenDawn,concerned an initial demand for recognitionand bargaining. The union therefore had the initialresponsibility of communicating its demands to theemployer. Further, the employer had no relation-ship with the union and no duty to anticipate anydemands by the union or to deviate from its normalpractices or policies in order to receive possible de-mands.When, as in this case, the union is the ex-clusive bargaining representative of the employer'sunit employees and has been recognized as such,the employer has certain obligations to the union.These obligations include a duty to communicateto the union its decision to cease operations and toterminate the unit employees. Further, the employ-er is required to afford the union an opportunity tonegotiate regarding various matters.9Here the recognized Union sent a soliciteddemand to bargain, by a reasonable method, in re-sponse to a notification of pending action. Underthese circumstances the Employer will not be al-lowed to use its internal practices to claim nonre-ceipt of the demand when it has failed to notify theUnion of these practices-10 To hold otherwisewould render the Employer's duty to afford theUnion an opportunity to negotiatemeaningless.Therefore,when an employer notifies a recog-nized union of action requiring the employer, ondemand, to engage in bargaining, the employer alsomust inform the union of any practices making re-ceipt of a demand by a reasonable method of replyunlikely.Otherwise, the employer must bear theburden of altering its practices in order to ensurethat any reply sent by that method is received.That the employer should bear this burden is obvi-ployer had strict policy of refusing registered mail and refusal of unionletterwas not because of knowledge or suspicion of its contents);FillerProducts,376 F.2d 369,380-381 (4th Cir.1967) (employer,on advice ofitsattorney,refused letter from union Employer had received copy ofunion's petition for election and had no reason to assume letter was a re-quest for recognition).7 See fn.6, supra8 See fn.6, supra.9 O Neill, Ltd.,288 NLRB 1394 (1988).10 As stated inRegal Aluminum,436 F.2d 525,527 (8th Cir. 1971), re-garding a demand for recognition.[T)he company cannot hide behind its own self-constructed wall ofobstinance and thereby use its ignorance as a shield The NationalLabor Relations Act only contemplates that the union make ademand to be recognized.The duty created is to use reasonablemeans to make the demand known to the company Under a statuterequiring cooperative attitudes to achieve industrial peace,commonsense dictates that artificial devices created by the company to avoidknowledge of that demand cannot succeed. 602DECISIONSOF THE NATIONALLABOR RELATIONS BOARDous. The union should not be required to guess if areasonable method of reply will be accepted by theemployer."In cases involving an employer thatwill soon be ceasing operations,time that the unionloses in communicating a reply refused by the em-ployer will result in the loss of the union's bargain-ing power.On the other hand,the employer hasknowledge of its own policies and practices andtherefore the employer's burdens of informing theunion of those are minimal.Here,as the Respondent did not inform theUnion that registered or certified mail would be re-fused,ithad a duty to alter its practice to ensurethat a reply from the Union would be received.The Respondent did not do so and we find that theUnion made a valid demand for bargaining thatwas constructively received by the Respondent.We thus find that the Respondent unlawfully re-fused to bargain over the effects of its closing andtermination of unit employees.The Respondent states that to find a violation"would be to reward the Union for its lack of duediligence in failing to make the simplest effort tofollow up on its bargaining demands." CitingGolden Bay Freight Lines,267 NLRB 1073(1983),the Respondent argues that"theUnion must actwithdue diligence(emphasis in the original) in re-questing bargaining."InGolden Bay Freight Lines,however,the employer had notified the union thatitwas considering closing one of its terminals andinvited the union to discuss this matter.The em-ployer also cautioned that if it had not heard fromthe union by a specified date the employer wouldmake a decision without the union's imput. Therewas no response by the union and the employer de-cided to close.In these circumstances a lack of duediligence in demanding bargaining was found.In the present case, however,the Union sent aletter demanding bargaining only 2 days after theRespondent had sent the letter notifying the Unionof the pending action. Further,the Union did notmake its bargaining demand in "whispered tones"as suggested by the Respondent.In fact the Unionsent its bargaining demand by the identical methodused by the Respondent in notifying the Union ofthe pending action.As previously noted,the Re-spondent ceased operation only 13 days after theUnion sent its bargaining demand.The Union'sletterwas returned to it marked"unclaimed" onJanuary 8,1988.Thus, by the time the Union wasaware that the Respondent had refused to claim theI IThis is especially so in this case where the method the Union usedto communicate its demand was identical to the one the Respondent hadused to notify the Union of the pending action Further, the Respondentinvited this method of response.The Respondent's letter included a let-terhead giving the exact address to which the Union addressed its replybargaining demand,theRespondent had alreadyceased operationswiththe resulting loss of theUnion's bargaining power.If a union receives notification of changesaffect-ing employees'terms and conditionsof employ-ment at a time that allows for meaningful negotia-tion,itmust request bargaining or a waiver of theright to bargain may be found.12However, "awaiver of bargaining rights is not to be lightly in-ferred"13 and a waiver must be clear and unmistak-able.14Here,we have already found that theUnion'sdemand for bargaining contained in theregistered letter that was refusedby theRespond-ent was a valid demand for bargaining.As stated inCityElectricCo.,"[i]tsletterof demand havingbeen rejected, the Unionwas under no further obli-gation to communicate a demand." 15We therefore agree with the General Counselthat,while it might have been prudent for theUnion here to havefollowed upon its initialdemand, it did not demonstrate a lack of due dili-gence or waive its right to bargain by its failure todo so.16Finally,we reject the Respondent's argumentthat aTransmarineremedy is inappropriate. TheRespondent cites cases in which aTransmarineremedy was applied and notes that in each of thesecases an employer had failedto notifythe unionI' SeeHawthorn Mellody,Inc., 275 NLRB 339, 341-342 (1985);W. G.Best Homes Corp.,253 NLRB 912,919-921(1980).13Handy Spot,279 NLRB 1320, 1334(1986), citingArmour Oil Ca,253 NLRB 1104 (1981),and cases cited thereini4Armour OilCa, 253 NLRB 1104, 1120(1981).15 164 NLRB 844 (1967).But seeCircle K Corp.,173 NLRB 713, 724(1968) (it was deemed significant in finding no violation that the unionhad not toed to communicate its demand for recognition after awarenessthat the letter had been refused).In Circle KCorp.,however, the demandwas for recognition and once the union was aware that the letter hadbeen refused,ithad other means by which to communicate with the em-ployerHere, however, the Union became aware that its demand for bar-gaining over the effects of the Respondent's closing had been refusedonly after the Respondent had ceased operations.16 Our dissenting colleague states that the Respondent did not refuse tobargain with the Union,correctly noting that the Respondent stated thatitwas willing to bargain with the Union.However,our colleague fails tonote that the Respondent's action belied its words Our decision does notrest on whether the Respondent had actual knowledge of whether a spe-cific letter was from the Union.Rather,we have considered that the Re-spondent should have been aware that certified mail was a likely methodfor the Union to use to communicate its demand and that the Respondentwas aware of its own"no pick up policy."Nevertheless, it failed eitherto inform the Union of the policy, despite the minimal burden of sodoing, or to alter its policy to ensure receipt of a union demand. Thus,while the Respondent's statements on their face indicated a willingness tobargain, its more tellingactionof refusing a valid bargaining demand ef-fectively precluded bargaining.The Respondent's other offers to bargaincame after it had ceased operations and the Union was divested of bar-gaining powerOur dissenting colleague also finds that the Union showed a lack ofdiligenceWe reiterate that the Union was diligent in making a valid bar-gaining demand at a time when it still had a measure of bargainingstrength.Once the Union's bargaining strength was diminished, as theresult of Respondent's ceasing operations and terminating its bargainingunit employees,the Union was not required to do more without having,in some measure, that bargaining strength restored. STEVENS PONTIAC-GMCthat it intended to cease operations and had "con-sciouslydivested the union of any bargainingpower." 17 The Respondent argues that this type ofsituation is the only one in which theTransmarineremedy is applied. The Respondent attempts to dis-tinguish this case, stating that here the Respondenthad notified the Union of the intent to cease oper-ations and of its willingness to bargainover the ef-fects.Therefore, according to the Respondentthere is no basis for imposing aTransmarineremedy.The Respondent'sargumentmisconstrues thepurposesof both thenotice requirement and theTransmarineremedy. The requirement that an em-ployer notify a recognized union of intent to ceaseoperations is not an end within itself.Instead thisrequirement is a means of ensuring that the union isprovided with a meaningful opportunity to bargainover the effects of the employer's decision.18 TheTransmarineremedy is imposed to ensure meaning-ful bargaining when the employer did not affordthe union an opportunity to engage in bargaining"at a time when Respondent was still in need of[the employees'] services, and a measure of bal-anced bargaining power existed."19Here the Re-spondent, although fulfilling the notice require-ment, denied the Union a meaningful opportunityto bargain over the effects of its decision to ceaseoperations.InYorke v.NLRB ,20a case cited by the Re-spondent, the Seventh Circuit, contrary to theBoard, found that an emergency excused the trust-ee in bankruptcy's obligation to notify the unionbefore closure of the employer's plant. The courtalso found that the union had requested effects bar-gaining after closing and the trustee had refused.Even though the failure to notify was excused, thecourt upheld theTransmarineremedy imposed bythe Board. The court noted that the Board couldhave reasonably concluded that had the trusteebargainedwhen requested to do so, "the Unionwould have had some leverage in obtaining conces-sions."The court also stated that "[t]he purpose ofthe limited backpay requirement in such circum-stances is not to punish,but to create an incentivefor the company to bargain in good faith."Likewise here, to create an incentive to bargain,a Transmarineremedy is appropriate.17 SeeBridgeport Rolling MillsCa, 288 NLRB 275 (1988);Capitol FireSystems,288 NLRB 677 (1988),ONeill, Ltd.,supra, 288 NLRB 1394,Yorke v.NLRB,709 F.2d 1138 (7th Ca 1983), cert denied 465 U.S. 1023(1984)18 SeeIntersystemsDesign Corp,278 NLRB 759 (1986), and cases itcites19 ONeill, Ltd.,supra20 709 F 2d 1138 (7th Cir. 1983), cert denied 465 U.S 1023 (1984).603CONCLUSIONS OF LAW1.The Respondent, Stevens Pontiac-GMC, Inc.,was at all material times an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Teamsters Automotive Workers Union LocalNo. 576, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL-CIO isa labor organization withinthe meaning of Section 2(5) of the Act.3.By ceasing operations and terminating unitemployees without affording the Union, as exclu-sive collective-bargaining representative of the Re-spondent's unit employees,an opportunity to nego-tiate and bargain with respect to the effects of itsacts and conduct on the unit employees, and byfailing and refusing to bargain with the Union overthe effects of closing its facility and terminatingunit employees, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and(1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.To remedy the Respondent's unlawful refusal tobargain about the effects of its decision to close thefacility,we shall order it to bargain with theUnion, on request, concerning the effects of its de-cision.We shall accompany the bargaining orderwith a limited backpay requirement designed tomake whole the employees for losses sustained as aresult of the violation, and to recreate in somepracticable manner a situation in which the parties'bargaining positions are not entirely devoid of eco-nomic consequences for the Respondent. There-fore,we shall require the Respondent to pay back-pay to its employees in a manner similar to that re-quired inTransmarine Corp.,170 NLRB 389 (1968).We shall order the Respondent to pay employeesbackpay at the rate of their normal wages whenlast in the Respondent's employ from 5 days afterthe date of this Decision and Order until the occur-rence of the earliest of the following conditions: (1)the date the Respondent bargains to agreementwith the Union concerning the effects on unit em-ployees of its decision to close its facility; (2) abona fide impasse in bargaining;(3) the failure ofthe Union to requestbargainingwithin 5 days ofthis decision,or to commence negotiations within 5days of the Respondent's notice of its desire to bar- 604DECISIONS OF THENATIONALLABOR RELATIONS BOARDgain with the Union;or (4) the subsequent failureof the Union to bargain in good faith;but in noevent shall the sum paid to any of these employeesexceed the amount the affected employee wouldhave earned as wages from the date on which laidoff tothe time the employee was recalled, or se-cured equivalent employment elsewhere, or onJune 6, 1988,the date that the Respondent offeredto bargain,whicheveroccurred sooner;provided,however,that in no event shall this sum be lessthan these employees would have earned for a 2-week period at the rate of their normal wageswhen last in the Respondent's employ.Interest onall such sums shall be paid in the manner pre-scribed inNew Horizons for theRetarded,283NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thatthe Respondent,Stevens Pontiac-GMC, Inc., LosGatos,California,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with Team-stersAutomotiveWorkers Union Local No 576,a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO, about the effects of its decision toclose its facility on the employees in the followingappropriate unit:All full-time and regular part-time lubricators,car washers,polishers, tire servicemen,combi-nation tow car men and miscellaneous menemployed by the Respondent; excluding allother employees,guards, and supervisors asdefined in the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)On request,bargain with the Union as the ex-clusive representative of its employees in theabove-describedunit aboutthe effects of its deci-sion to close its facility and pay limited backpay tothe unit employees in the manner set forth in theremedy section of this decision.(b)Mail a copy of the attached notice marked"Appendix"21 to the Union and to all unit employ-21 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ees.Copies of the notice, on forms provided by theRegional Director for Region 32, after being signedby theRespondent'sauthorized representative,shallbemailed by the Respondent immediatelyupon receipt as above directed.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER CRACRAFT,dissenting.The complaint alleges that the Respondent vio-lated Section 8(a)(5) and (1) of the Act because it"failed and refused,and is failing and refusing, tobargain collectively and in good faith" with theUnion concerning the effects of its decision tocease operations and to terminate its unit employ-ees.However, as the stipulated facts amply demon-strate, the Respondent did not refuse to bargainwith the Union. Rather, at all times it stood readyto engage in the bargaining mandatedby the Act.And, contrary to the complaint's furtherallega-tions, it is quite clear that the Respondent did notrefuse to bargain "in good faith" with the Unionover the effects of its closing. Accordingly, Iwould dismiss the complaint in its entirety.A detailed recitation of the facts demonstratesthe propriety of dismissing the complaint. Theyreveal the Respondent and the Union had a collec-tive-bargainingrelationship.On December 16,1987,1 the Respondent notified the Union of its de-cision to cease all active operations with the result-ing termination of all the employees represented bythe Union. The Respondent stated in its letter tothe Union that:[t]he date of termination of employees is notyet certain. However, we currently anticipatethat the final date of employment for all em-ployees covered by [the Union] will be De-cember 30, 1987.2In the letter, the Respondent further offered to bar-gain with the Union upon request about the effectsof its decision to cease operations and it pledgedthat "[w]e will make every effort to be available atyour convenience." The letter was sent to theUnion by certified mail and clearly was receivedby it. The letter did not specifythemanner inwhich the Union should respond. The letter itself'All subsequent dates in December are in 1987.All other dates are in19882 The parties'stipulation states that in the letter the Respondent noti-fied the Union that it"would beceasing its operations and terminating allof its [U]nit employees by December 31, 1987.. [emphasis supplied]."The letter itself,however, clearly states that "[t]he date of termination ofemployees is not yet certain."I draw my understanding of the facts ofthis case from the letter itself and not from the parties' later charactenza-tion of it STEVENS PONTIAC-GMC605listed the Respondent's post office box address aswell as its telephone number.The Union then wrote to the Respondent byletter of December 18 requesting the Respondentto engagein effectsbargaining.The Union mailedits letter by certified mail and sent it to the "P.O.Box" address on the Respondent's letter.The postoffice placed three notices in the Respondent's boxstating that a certified letter from a specified zipcode was available for pickup. Importantly, the no-tices did not indicate who the sender of the letterwas.While the Respondent received these notices,itelected not to pick up the letter.3When theUnion's letter was not picked up by the Respond-ent, it was returned to the Union "on or about"January 6, and was received by the Union "on orabout" January 8. On receiving it, the Union didnothing until it filed its unfair labor practice chargeinApril.Indeed,thepartiesstipulatedthat"[f]ollowing itsDecember 18, 1987 letter, theUnion made no further attempts, other than filingthe instant charge, to notify Respondent it wishedto engage"in effects bargaining.The Respondentdid not become aware of the Union's contentionthat it had sent a December bargaining demanduntilMay. Thereafter, in June, and again in July,the Respondent informed the Union that it was stillwilling to engage in effects bargaining, but theUnion sought no such bargaining.On the above facts, I find no refusal to bargainon the Respondent's part and surely no refusal tobargain in good faith.In its December 16 letter theRespondent announced at the outset its intention tofulfill its bargaining obligation upon request by theUnion. Indeed,indicative of its good faith was itsreiteration of that intention on two occasions whenit learned of the Union's earlier bargaining demand,which it had never received. Its failure to receivethe Union's earlier demand cannot be attributed toa lack of good faith on its part. Rather, that failurewas due to its "no pick-up policy," which the Gen-eral Counsel has not established was used as a sub-terfuge to defeat its bargaining obligation.The stip-ulated facts simply do not show that the Respond-ent was aware who had sent the letter or that itknew or should have known that the Union wastrying to get in touch with it. The mere fact thatthe Respondent was on notice of the zip code ofthe letter is too slim a reed to establish that the Re-spondent knew that this was a letter from theUnion and that the Respondent was purposefullytrying to avoid its receipt. Rather, the Respondentwas simply acting in accord with its legitimate no-pickup policy and the Respondent's actions here donot establish a refusal to bargain.4Another element of this case that has to be con-sidered is the Union's action, or rather inaction,after sending its letter and getting no immediatereply from the Respondent. The facts show thatthe Respondent had been quite forthcoming in itsDecember 16 letter about its bargaining obligationand its intention to fulfill it. In the letter, the Re-spondent had also set an anticipated final date ofemployment for the unit employees of December30. Thus, time was of some essence.Yet, as the an-ticipated date of termination approached and theUnion heard nothing from the Respondent, it didnothing either. The stipulated facts show the Uniondid not follow up with another letter or a phonecall although it clearly had the Respondent's tele-phone number. Then, even when its letter was re-turned in January,itmade no attempt to reach theRespondent. It is true that the Respondent hadceased operations "on or about" December 31, but,as detailed earlier, the Respondent'sDecember 16letter did not establish an absolute date for closingand the stipulated facts do not show precisely thatthe Union knew, when its letter was returned, thatthe Respondent had closed. Yet, the Union did notpursue the matter further until it filed its charge inApril. Even the General Counsel acknowledges inhis brief that "it may have been prudent for theUnion to follow-up on its December 16 letter asDecember 31 approached . . . ." Indeed, I con-clude that it would have been quite prudent to doso, and I find, in sum,that the Union's lack of dili-gence mustbe factored into the facts of this mostunique case.When I do so, and when I considerthat the Respondent always stood ready to bargainin this case,Imust conclude that the complaint'sallegations have not been established.I thereforedissent from my colleagues' conclusion otherwise.9 Respondent's policy was not to accept certified or registered lettersmailed to its post office box or place of business unless the letters weresent by its manufacturer or a Government agency It followed this policybecause of substantial litigation and threats of litigation in the auto busi-ness and because it did not want claims being made that legal papers orlegal demand had been served on it by certified or registered mail It didhave a designated representative for receipt of process in accordancewith the laws of California.The Union did not know of this policy.4 Quoting from the court's opinion inNLRB Y.Regal Aluminum,436F.2d 525 (7th Cir 1971),my colleagues indicate, inter alia, that a "com-pany cannot hide behind its own self constructed wall of obstinance andthereby use its ignorance as a shield."Fn. 10 majority opinion.There issimply no evidence that the Respondent acted in such a manner in thiscase.Regal Aluminuminvolved an employer who purposefully attemptedto evade a bargaining demand and that case is simply inapposite to thesituation now before us 606DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collec-tively about the effects of the closure of StevensPontiac-GMC,Inc.,with Teamsters AutomotiveWorkers Union Local No. 576 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, AFL-CIO as the ex-clusive representative of all the employees in thefollowing appropriate unit:All full time and regular part-time lubricators,car washers,polishers,tire servicemen,combi-nation tow car men and miscellaneous menemployed by the Employer;excluding allother employees,guards, and supervisors asdefined in the Act.WE WILL NOT in any other manner interferewith, restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively withthe above-named Union with respect to the effectsof closing Stevens Pontiac-GMC,Inc., inLosGatos, California,on the employees who were em-ployed there in the above-describedunit,andreduce to writing any agreement reached as aresult of such bargaining.WE WILL pay the employees in the appropriatebargaining unit who were employed at StevensPontiac-GMC, Inc.limited backpay,plus interest,as required by the National Labor Relations Board.STEVENS PONTIAC-GMC, INC.